Citation Nr: 1409816	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  11-17 268	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for depression.  

2.  Whether new and material evidence has been presented to reopen a claim of service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

A March 2011 statement of the case identifies an August 2010 RO decision in which the RO determined that new and material evidence had not been presented to reopen a claim of service connection for PTSD, as the rating action on appeal.  However, a prior December 2006 decision that determined that new and material evidence had not been presented to reopen a claim of service connection for PTSD, is not final.  The Veteran continued to submit evidence within one year of that decision.  Consequently, the December 2006 RO decision is not final and the Veteran's claims have been pending since that time.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Additionally, a March 2011 RO decision (issued in the March 2011 statement of the case) denied service connection for PTSD, and essentially denied service connection for depression, both on a de novo basis.  Subsequent RO decisions, (issued in a February 2012 supplemental statement of the case and a July 2012 supplemental statement of the case, respectively), also denied service connection for PTSD, and essentially denied service connection for depression, both on a de novo basis.  However, service connection for depression was previously denied, including in a December 2006 RO decision, and service connection for PTSD was previously denied in the same December 2006 RO decision.  Therefore, the Board must address whether the Veteran has presented new and material evidence to reopen his claims of service connection for depression and for PTSD. 


See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The issues have been recharacterized to comport with the evidence of record.  

The reopened claims of service connection for depression and for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in December 2006, the RO denied the application to reopen a claim of service connection for depression; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  The additional evidence since the rating decision in December 2006 by the RO, denying the application to reopen the claim of service connection for depression, relates to an unestablished fact necessary to substantiate the claim.  

3.  In a rating decision in December 2006, the RO denied the service connection for PTSD; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, he did not appeal the rating decision and no new and material evidence was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

4.  The additional evidence since the rating decision in December 2006 by the RO, denying the claim of service connection for PTSD, relates to an unestablished fact necessary to substantiate the claim.  




CONCLUSIONS OF LAW

1.  In rating decision in December 2006, the RO denied the application to reopen the claim of service connection for depression, which became final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been presented to reopen a claim of service connection for depression.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

3.  In rating decision in December 2006, the RO denied the claim of service connection for PTSD, which became final.  38 U.S.C.A. § 7105 (West 2002).  

4.  New and evidence has been presented to reopen a claim of service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this decision, the Board reopens the Veteran's previously denied claims of entitlement to service connection for depression and for PTSD, and remands the merits of those claims for further development.  As such, no further discussion of VA's duty to notify or to assist is necessary.  








REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 



New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  

Depression

The RO initially denied service connection for depression in November 1995.  An application to reopen a claim of service connection for depression was denied in December 2006.  There was no evidence received within one year of the November 1995 and December 2006 RO decisions, respectively.  See 38 C.F.R. § 3.156(b); Bond.  Those decisions were not appealed and are considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 2006 RO decision included the Veteran's service treatment records and available service personnel records; post-service private and VA treatment records; and the Veteran's own statements.  The RO initially denied service connection for depression in November 1995 on the basis that the condition was neither incurred in nor was caused in service.  The RO indicated that the Veteran's service treatment records were negative for diagnoses, treatment, or other findings of depression.  




In December 2006, the RO denied an application to reopen a claim of service connection for depression on the basis that although information received in support of the Veteran's claim was considered to be new, it was not considered to be material evidence to successfully open his claim because it did not relate to an established fact necessary to substantiate the claim, and it did not raise a reasonable possibility of substantiating the claim.  The RO indicated that a review of the evidence from a VA facility did indicate that the Veteran had been receiving ongoing treatment for depression, but that there was no evidence of a nexus shown between his military service and post-service treatment.  

The December 2006 RO decision reported that there was no evidence of a nexus between the Veteran's military service and his post-service treatment for depression.  However, a September 2005 VA treatment report indicated, as to an initial impression, that the Veteran had a history of recurrent depression, probably dating back to his time in the military.  The examiner reported that, however, the Veteran was also abusing alcohol and drugs at that time.  The examiner noted that the Veteran stated that he had not been abused drugs or alcohol for many years, but that his depression had recurred periodically.  The examiner indicated that the Veteran seemed believable.  The diagnoses, at that time, included a major depressive disorder, recurrent, of mild/moderate severity; alcohol abuse in remission; and cocaine abuse in remission.  

The evidence received since the December 2006 RO decision includes additional private and VA treatment records; a June 2012 VA examination report; and statements and testimony from the Veteran.  

A June 2012 VA psychiatric examination report noted that the Veteran's claim file had been reviewed.  The diagnoses included major depression.  Although the examiner found that the Veteran's service did not exacerbate depression in any significant way, the VA examiner did find that the Veteran's depression existed during his military service.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been presented.  



Therefore, the Board finds that the June 2012 VA psychiatric examination report is evidence that is both new and material because the claim for service connection for depression was previously denied, at least in part, on the basis that the evidence did not show current depression stemming from the Veteran's period of service.  Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the December 2006 RO decision is new and material, and thus the claim for service connection for depression is reopened.  

PTSD

The RO denied service connection for PTSD in December 2006.  There was no evidence received within one year of the December 2006 RO decision.  See 38 C.F.R. § 3.156(b); Bond.  The January 1995 RO decision was not appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the December 2006 RO decision included the Veteran's service treatment records and available service personnel records; post-service private and VA treatment records; and the Veteran's own statements.  The RO denied service connection for PTSD on the basis that the evidence available for review did not corroborate that a stressful experience occurred in service, or that the Veteran had been diagnosed with PTSD with a nexus shown to his military service.  The RO indicated that a review of the Veteran's service treatment records was negative for any treatment for or diagnoses of PTSD.  The RO reported that treatment records received in support of the Veteran's claim were also negative for any post-service treatment for and/or diagnoses of PTSD.  

The RO noted that neither the Veteran's military specialty, nor his (available) service personnel records, indicated that the nature of his duties exposed him to any more than an ordinary stressful environment during service.  



The RO deteremined that VA was not bound to accept the Veteran's uncorroborated accounts of his military combat experiences, or a psychiatrist's unsubstantiated post-service opinion that the alleged PTSD had onset in service.  The RO noted that the Veteran's DD Form 214 and his (available) service personnel records did not list any decorations that would indicate combat.  The RO indicated that there was no independent medical evidence confirming that the Veteran was exposed to more than the ordinary stress inherent in military service, and that a formal finding regarding the lack of information required to verify his stressors was made of record.  

The evidence received since the December 2006 RO decision includes additional private and VA treatment records; a June 2012 VA examination report; and statements and testimony from the Veteran.  

The additional VA treatment records include diagnoses of PTSD.  For example, a December 2009 treatment entry noted that the Veteran had a history that included PTSD and depression.  In another entry in December 2009, history included depression and PTSD.  The assessment included depression and PTSD.    

In the evidence available at the time of the December 2006 RO decision, there was no specific evidence indicating that the Veteran had a current diagnosis of PTSD.  In the evidence received since the December 2006 RO decision there are clear diagnoses of PTSD.  The evidence will be considered credible for the purposes of determining whether new and material evidence has been presented.  

The Board finds that the December 2009 and June 2010 VA treatment entries are evidence that is both new and material because the claim for service connection for PTSD was denied, at least in part, on the basis that the evidence did not show a current diagnosis of PTSD.  







Therefore, the Board finds that the evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim.  The Board concludes that evidence submitted since the December 2006 RO decision is new and material, and thus the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for depression is reopened, and to this extent only the benefit sought on appeal is granted.  

New and material evidence having been received, the claim for service connection for PTSD is reopened, and to this extent only the benefit sought on appeal is granted.  


REMAND

On the reopened claims of service connection for depression and PTSD, the evidence of record is insufficient to decide the claims on the merits and further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following:  

1.  Afford the Veteran a VA examination to determine:





Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that major depression or PTSD is related to service.  

In formulating the opinion, the VA examiner is asked to consider that a psychiatric disorder was not diagnosed at the time of the Veteran's entrance examination in July 192 and that there is no evidence of record of treatment for psychiatric symptoms prior to service.  

If PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor that is the basis for the diagnosis, including whether the in-service stressor is related to a fear of hostile military or terrorist activity.  

The Veteran's file must be made available to the VA examiner.  

2.  After the above development, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


